DETAILED ACTION

Claims 1-9 are allowed over the prior art of the record.

Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particulars of the A strain body or a force sensor with a strain body as presented in the independent claims 1 and 8. Major emphasis is being placed upon the provision of various portions, with strain gauge in a specific portion, along with a lead wire making electric connection between an electrode and the outside; and an anisotropic conductive film between the electrode and the lead wire to make electric connection between related terminals, in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The closest arts are Yamada U.S. Patent Number 5,081867, and Park U.S. Publication Number 2015/0169109. While these arts, in combination, teach a strain body with various portions and strain gauges, they fail to show an anisotropic conductive film, and its connection to any terminal, as requires by the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, July 30, 2021